Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-16 are presented for examination.
Claim 2 is cancelled.
Claim 16 is new.
Claims 1, 3-13 were amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 058/16/2022 have been fully considered but they are not persuasive.
	With respect to 112 rejection, the rejection has been obviated due to amendments to the claims.
With respect to applicants’ arguments in regards to abstract idea 101, examiner respectfully disagrees with the applicant and has further clarified his mappings below in view of amended claims.  Specifically, the claim limitation contains abstract ideas 
      With respect to independent claim 1, recites "search duplicate words included in the displayed webpage from each of the extracted plurality of text contents; cause the display to display different numbers at one side of each of the plurality of text contents including the searched duplicate words”. The remaining elements are additional elements that do not add significantly to the claimed abstract idea, however, in view of compact prosection, if claim 7 as incorporated into claim 1 would overcome the abstract idea.

	With respect to applicants’ arguments in regards to claim 1, applicant argues on pages 9, (1) searching duplicate words from each of a plurality of text contents and (2) causing a display to display different number at one side of each of the plurality of text contents including the searched duplicate words is not taught by Zeigler.  Examiner has further updated his claims in view of the amendments.  Specifically, (1) search duplicate words included in the displayed webpage from each of the parsed plurality of text contents is taught by Bak in paragraph [111] = “if a plurality of links is included in the user interface, the display apparatus 100 determines texts such that the texts of the plurality of links do not overlap (i.e. share common words) with one another.” Fig 5E and Paragraph [112] – teaches “it is possible a web page to contain links that duplicated many times on the page… along with a link that reads, “Read More…” (i.e. is displayed), (2) cause the display to display different numbers at one side of each of the plurality of text contents including the searched duplicate words is taught by Bak in Fig 2, Fig 5 – S530, paragraph [113] – “Alternatively, the display apparatus 100 may display an icon indicating that voice recognition is possible on one side of the determined text.” And figures 11-13, paragraphs 143-144 – “Menu items may be assigned a number or letter of the alphabet in the order that the menu items are displayed.”  And paragraph [148].




Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-16 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claim 1, recites "search duplicate words included in the displayed webpage from each of the extracted plurality of text contents; cause the display to display different numbers at one side of each of the plurality of text contents including the searched duplicate words”. These limitations could be reasonably and practically performed by the human mind, for instance based on a displayed website, determining duplicate terms and  numbering the displayed terms based on observation and evaluation of the webpage. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “cause the display to display a webpage including duplicated words;”, “extract a plurality of text contents in which a link exists based on a source code of the webpage;”, “obtain a voice command; and access a link of a text content corresponding to a selected one of the displayed different numbers if the voice command is determined to correspond to one of the displayed different numbers”. At best, this limitation recites additional elements which are generic recitations of labeling and accessing link by utilizing generic computer as indicated by the prior art mapped in the office action. The recitation of “controller and display at best are understood to be generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.            
                The claims 1  at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data utilizing a link is insignificant extra-solution activity as taught by the prior art below, which is well-understood, routine, and conventional. 

Claims 3-6, and 8-16 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “divide the plurality of contents…; assign a number…” (claim 3), “compare content… delete another token…” (claim 4), “…wherein no number…” (claim 5), “…when the received voice command…” (claim 6), “extract a paragraph tag…; determine whether the link…; assign a number to a text…” (claim 8), “…configured to determine whether a state change of the text…” (claim 9),  “wherein the focus event corresponds to positioning a pointer…” (claim 10), “wherein the controller is further configured to determine…” (claim 11), “… wherein the state change includes a change in…” (claim 12), “cause the display to display other numbers…” (claim 13), “when a plurality of overlapping images…” (claim 14), “wherein the controller is further configured to assign a number to…” (claim 15), “wherein the plurality of text contents respectively correspond to a plurality of links extracted based on the source code of the webpage” (claim 16).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.
Claims 3-6, and 8-16 are dependent upon claim 1, respectively, do not add anything to correct the deficiency and therefore are likewise rejected.

Claim 7 would overcome the abstract idea 101 by incorporating the additional element “…if the display device is in a voice recognition mode” which would had significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (EP 2533242 – IDS) in view of  Zeigler et al. (US 2014/350941 – IDS)

1. Bak teaches, A display device (Fig 1) comprising:
a display (figure 1 – display unit 130); and
a controller operably coupled with the display and configured to (Fig 1 – controller 180):

cause the display to display a webpage including duplicated words (paragraph [111] – teaches a display apparatus 100 determines texts such that the texts of the plurality of links do not overlap (duplicates) with one another); 
search duplicate words included in the displayed webpage from each of the parsed plurality of text contents (paragraph [111] = “if a plurality of links is included in the user interface, the display apparatus 100 determines texts such that the texts of the plurality of links do not overlap (i.e. share common words) with one another.” Fig 5E and Paragraph [112] – teaches “it is possible a web page to contain links that duplicated many times on the page… along with a link that reads, “Read More…” (i.e. is displayed));
cause the display to display different numbers at one side of each of the plurality of text contents including the searched duplicate words (Fig 2, Fig 5 – S530, paragraph [113] – “Alternatively, the display apparatus 100 may display an icon indicating that voice recognition is possible on one side of the determined text.” And figures 11-13, paragraphs 143-144 – “Menu items may be assigned a number or letter of the alphabet in the order that the menu items are displayed.”  And paragraph [148]); 
obtain a voice command (Paragraph 12 accessing a link based on the text identified in a voice command is a standard feature of all voice command system); and
access a link of a text content corresponding to a selected one of the displayed different numbers if the voice command is determined to correspond to one of the different numbers (figure 2, figure 5 – S540-S560 and figure 12-13, paragraph [149] – “If a voice input from a user corresponding to a specific text is recognized by the voice recognition unit 150, the controller 180 executes a link corresponding to the recognized text. For example, if the voice input “12” is recognized by the voice recognition unit 150, the controller 180, as illustrated by the result shown in Fig 13, executes a third link 1230 corresponding to a third text 1235 which is “12”.”).
Bak does not explicitly extract a plurality of text contents in which a link exists based on a source code of the webpage;
However, Zeigler teaches, 
extract a plurality of text contents in which a link exists based on a source code of the webpage (Abstract, Fig 5A & 5B:   502, 511, 512, 513 – identifies interactive elements (links) and associated phrases, Paragraph 86 – teaches extracting grammar of the document to identified an interactive element);	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bak’s invention the ability to search for duplicate links contained in the webpage as taught by Zeigler, because both Bak and Zeigler are analogous searching webpage utlizing voice user interface (Abstract).  This would allow Bak’s invention the ability to further enhance voice user interface to create a disambiguation element (Abstract, title, Zeigler).


6. Bak/Zeigler teaches, The display device according to claim 1, wherein, the controller is configured to, when the received voice command indicates a text, access a link corresponding to the indicated text (Paragraph 12 accessing a link based on the text identified in a voice command is a standard feature of all voice command system, Bak).

8. Bak/Zeigler teaches, The display device according to claim 1, wherein the controller is further configured to:
extract a paragraph tag indicating a paragraph when an anchor tag for opening another webpage is not extracted; determine whether the link exists from the extracted paragraph tag; and assign a number to a text corresponding to the paragraph tag when the link exists (Paragraphs [128]-[132] – using anchor tags, paragraph tags or changes in the text when a pointer is positioned on the text for detecting the presence of links in a webpage utilizing voice commands, Zeigler).

9. Bak/Zeigler teaches, The display device according to claim 8, wherein the controller is further configured to determine whether a state change of the text corresponding to the paragraph tag occurs in response to an input focus event to the text (Paragraphs [128]-[132] – using anchor tags, paragraph tags or changes in the text when a pointer is positioned on the text for detecting the presence of links in a webpage utilizing voice commands, Zeigler).

10. Bak/Zeigler teaches, The display device according to claim 9, wherein the focus event corresponds to positioning a pointer on the text corresponding to the paragraph tag, wherein the pointer is controlled according to movement of a remote-control device (Paragraphs [128]-[132] – using anchor tags, paragraph tags or changes in the text when a pointer is positioned on the text for detecting the presence of links in a webpage utilizing voice commands, Zeigler).

11. Bak/Zeigler teaches, The display device according to claim 10, wherein the controller is further configured to determine that the link exists in the text when the state change occurs in response to the focus event (Paragraphs [128]-[132] – using anchor tags, paragraph tags or changes in the text when a pointer is positioned on the text for detecting the presence of links in a webpage utilizing voice commands, Zeigler).

12. Bak/Zeigler teaches, The display device according to claim 11, wherein the state change includes a change in a displayed size of the text or a display of another text (Paragraphs [128]-[132] – using anchor tags, paragraph tags or changes in the text when a pointer is positioned on the text for detecting the presence of links in a webpage utilizing voice commands, Zeigler).

13. Bak/Zeigler teaches, The display device according to claim 11, wherein the controller is further configured to cause the display to display other numbers other than the displayed sequential numbers when an image corresponding to the link exists in the webpage (Figures 11 and 12 discloses associating numbers with images or text elements, Bak).

14. Bak/Zeigler teaches, The display device according to claim 13, wherein the controller is further configured to, when a plurality of overlapping images corresponding to the link exist in the webpage, cause the display to display a number only on a non-hidden image of the plurality of overlapping images (Paragraph [152] – determining the number of present considering that the corresponding text should not overlap which appears to the be equivalent, Bak)

15. Bak/Zeigler teaches, utlizing remote control motion sensing for input (paragraph 2, 90 Bak). Bak/Zeigler explicitly does not recite to assign a number to a direction key in the webpage which is associated with the link.  Official notice is taken.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bak to associate keywords, like numbers, to navigation elements of a web page for improving the web browsing using voice commands (or keyboard shortcuts)  would be a obvious variation, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

16. Bak/Zeigler teaches, The display device according to claim 1, wherein the plurality of text contents respectively correspond to a plurality of links extracted based on the source code of the webpage (Fig 7A1, 7A2, 7B1, Paragraph 86, 96, 142 – teaches extracting grammar incorporated in the source code, Zeigler). 

All the limitations of claim 2 are taught above.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (EP 2533242 – IDS) in view of  Zeigler et al. (US 2014/350941 – IDS) further in view of Chung (US 2014/0223273 – IDS)

3. Bak/Zeigler teaches, analyzing the webpage code to derive text elements associated with the links (Abstract, Paragraphs 9-14, 43-47, Bak).
Bak/Zeigler does not explicitly teach,  divide the plurality of contents based on blank units to generate a plurality of tokens and a token table in which at least one link and a corresponding one of the plurality of tokens are associated; and assign a number to a content corresponding to a token associated with two or more links based on the generated token table.
However, Chung teaches, divide the plurality of contents based on blank units to generate a plurality of tokens and a token table in which at least one link and a corresponding one of the plurality of tokens are associated; and assign a number to a content corresponding to a token associated with two or more links based on the generated token table (Fig 9 – creating a token list with the detected token (or keywords) is considered an obvious way of comparing the text content).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bak’s invention the ability to create token and creating a listing as taught by Chung, because both Bak and Chung are analogous arts in searching webpage utlizing voice user interface (Abstract).  This would allow Bak’s invention the ability to further enhance voice user interface to creating a keyword to be associated with the hyperlink tag (Abstract, paragraph 15, Fig 9,  Chung).

4. Bak/Zeigler/Chung teaches, The display device according to claim 3, wherein the controller is further configured to:
compare content corresponding to the token associated with the two or more links; and delete another token and a link corresponding to another token from the token table, wherein the link corresponding to another token is the same as one of the two or more links (Paragraph [152] – determining a number corresponding to a link, wherein the corresponding text should not overlap, Bak explicitly does not recite two or more links, but doesn’t limit the compare either, therefore would read on this during comparing for overlap, Bak).

5. Bak/Zeigler/Chung teach, The display device according to claim 3, assigning number to corresponding to a link wherein the corresponding text should not overlap  (Paragraph [152] – determining a number corresponding to a link, wherein the corresponding text should not overlap, Bak).
Bak/Zeigler/Chung does not explicitly teach, wherein no number is assigned to a content corresponding to a token having less than two links. Official notice is taken,  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bak to determine when to assign a number to a token as already taught by Bak because this is a design choice and management of the token list or the presentation of information on the device  defining specific rules for presenting a number corresponding to a link would be a obvious variation, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
All the limitations of claim 1 are taught above.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (EP 2533242 – IDS) in view of  Zeigler et al. (US 2014/350941 – IDS) further in view of Bak et al (US 2012/0313849 – IDS , herein Bak2)

7. Bak/Zeigler teaches, does not explicitly teach, cause the display to correspondingly display the sequential numbers at one side of the plurality of contents including the searched duplicate text when the display device is in a voice recognition mode.
However, Bak2 teaches, cause the display to correspondingly display the sequential numbers at one side of the plurality of contents including the searched duplicate text when the display device is in a voice recognition mode (paragraph [0040]-[0043], Figure 5-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bak’s invention the ability to display the voice command keywords as taught by Bak2, because both Bak and Bak2 are analogous arts in searching webpage utlizing voice user interface (Abstract) amd by the same assignee.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159